DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-4, 11-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-10, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankhavaram (US 2010/0135155 A1) in view of Marr et al. (US 2016/0087915 A1, “Marr”), and further in view of Kumar (US 2018/0241692 A1).
As to claims 1, 15, Sankhavaram discloses a method for capping a rate of incoming transactions in inbound stateful conversations established between a client (102) and a plurality of conversation servers of a service integrator (servers 112, 114, 116, 118 of server farm 120), the method comprising: 
allocating by means of a server allocation engine a group of conversation servers to handle the inbound stateful conversations established by the client, the group of conversation servers being selected from the plurality of conversation servers (servers of server farm 120, para. 0022-0027); and 

determining by means of a monitoring engine, a local incoming traffic value associated with the rate of incoming transactions handled by the selected conversation server (para. 0039); 
broadcasting by means of a broadcasting engine a local traffic value to each one of the other selected conversation servers in the group, the local traffic value being calculated based on the incoming local traffic value of the selected conversation server (communication module of each server transmits peer traffic rate data to other servers, para. 0005-0006); 
computing by a limit computation engine a local transaction capping limit, based on a client global transaction capping limit and the broadcasted local traffic values received from the other selected conversation servers in the group, defining the maximum incoming transactions to be handled by the selected conversation server (maximum permissible rate is calculated, para. 0005, 0030, 0124, 0127); and 
capping by means of a transaction capping engine, the rate of incoming transactions when exceeding the local transaction capping limit (para. 0030, 0124, 0127).
Sankhavaram differs from claims 1, 15 in that it does not disclose: each conversation server configured to map at least one inbound stateful conversation to at least one outbound stateful conversation, which is established between the conversation servers and at least one application server.
Marr teaches the communication between a web server 106 and at least one application server 108 (Fig. 1, para. 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sankhavaram with the above teaching of Marr in order to improve throughput and reduce congestion.
Sankhavaram in view of Marr further differs from claims 1, 15 in that it does not specifically disclose: the local traffic value defining a minimal expected incoming traffic value calculated from a statistical analysis of the local incoming traffic value of the selected conversation server.

As to claim 5, Sankhavaram in view of Marr discloses: wherein the step of computing the local transaction capping limit is triggered dynamically upon receiving a new local traffic value from at least one other conversation server in the group (a network node computes its own allowable threshold value when peer traffic rate data is obtained, para. 0023).
As to claim 6, Sankhavaram in view of Marr discloses: wherein the step of computing the local transaction capping limit is triggered dynamically upon receiving notification about a conversation server state change (a network node computes its own allowable threshold value when peer traffic rate data is obtained, para. 0023).
As to claim 7, Sankhavaram in view of Marr discloses: wherein the local traffic value of each selected conversation server is broadcasted periodically to each of the other conversation servers in the group (adaptable throttling takes places periodically, para. 0023).
As to claim 8, Sankhavaram in view of Marr discloses: wherein the sum of the local transaction capping limits on all conversations servers in the group is equal to or higher than the client global transaction limit (para. 0041-0042).
As to claim 9, Sankhavaram in view of Marr discloses: wherein the step of capping the rate of transactions comprises checking whether the local capping limit of each conversation server in the group has been reached so as to determine whether a client transaction can be processed by the conversation servers in the group (Fig. 7).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankhavaram in view of Marr, as applied to claim 9 above, and further in view of Gilfix (US 2008/0008095 A1).
Sankhavaram in view of Marr differs from claim 10 in that it does not specifically disclose: wherein the step of capping the rate of incoming transactions is performed using a token bucket algorithm.
Gilfix teaches the well known use of a token bucket algorithm to control network traffic (para. 0012-0013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sankhavaram in view of Marr with the above feature of Gilfix in order to optimize performance, low latency and bandwidth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571) 272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/Primary Examiner, Art Unit 2652